81714: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14589: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81714


Short Caption:CITY OF HENDERSON VS. DIST. CT. (CULLEN)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A809107Classification:Original Proceeding - Criminal - Certiorari


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCity of HendersonMarc M. Schifalacqua
							(Henderson City Attorney)
						Nicholas G. Vaskov
							(Henderson City Attorney)
						


Real Party in InterestSteven CullenMichael D. Pariente
							(The Pariente Law Firm, P.C.)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTrevor L. Atkin





Docket Entries


DateTypeDescriptionPending?Document


08/31/2020Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/31/2020Petition/WritFiled Petition for Writ of Certiorari. (SC)20-32065




08/31/2020MotionFiled Motion for Leave to File Petition for Writ of Certiorari in Excess of Type-Volume Limitations. (SC)20-32068




08/31/2020AppendixFiled Appendix to Petition for Writ. (SC)20-32069




10/02/2020Order/ProceduralFiled Order Directing Answer. Real party in interest's answer due:  28 days. fn1 [Good cause appearing, we also grant petitioner's motion to exceed word length.  NRAP 32(a)(7)(D).  In the interest of fairness, real parties in interest may likewise file an answer not to exceed 8,789 words-the length of petitioner's petition.] (SC)20-36309




10/28/2020BriefFiled Real Part in Interest Answer to Petition for Writ of Certiorari. (SC)20-39566




10/30/2020BriefFiled Real Part in Interest Amended Answer to Petition for Writ of Certiorari. (SC)20-39771




11/10/2020BriefFiled Petitioner's Reply Brief. (REJECTED PER NOTICE ISSUED ON 11/12/2020) (SC)


11/12/2020Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.(SC)20-41286




11/12/2020AppendixFiled Petitioner's Appendix to Reply Brief. (SC)20-41290




11/12/2020BriefFiled Petitioner's Reply Brief. (SC)20-41323




11/24/2020MotionFiled Real Party in Interest's Motion to Strike. (SC).20-42936




11/24/2020MotionFiled Real Party in Interest's Amended Motion to Strike. (SC).20-42942




11/25/2020MotionFiled Petitioner's Motion to Consolidate Nevada Supreme Court Cases 81714 and 81960. (SC).20-43045




11/25/2020AppendixFiled Petitioner's Appendix to Motion for Consolidation 81714 Vols 1-4. (SC).20-43062




12/02/2020MotionFiled Response to Real Party in Interest Steven Cullen's Amended Motion to Strike Petitioner's Reply Brief and Reply Appendix. (REJECTED PER NOTICE ISSUED ON 12/2/20) (SC)


12/02/2020Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)20-43664




12/02/2020MotionFiled Petitioner's Motion to Extend Time for One Day Extension to File Petitioner's Response to Motion to Strike Reply Brief and Reply Appendix. (SC)20-43699




12/02/2020MotionFiled Response to Real Party in Interest Steven Cullen's Amended Motion to Strike Petitioner's Reply Brief and Reply Appendix. (SC)20-43700




12/17/2020Order/ProceduralFiled Order Denying Motion to Consolidate. We defer ruling on real party in interest's amended motion to strike petitioner's reply brief and appendix. Petitioner's motion to extend the deadline to respond to the motion to strike by one day is granted; the response filed on December 2, 2020, is thus timely. (SC)20-45687




03/14/2022Notice/IncomingFiled Petitioner's Notice of Supplemental Authorities. (SC)22-08060




03/28/2022MotionFiled Real Party in Interest's Opposition to City of Henderson's Notice of Supplemental Authorities. (SC)22-09532




03/30/2022Notice/IncomingFiled Petitioner's Notice Addendum to City of Henderson's Notice of Supplemental Authorities Highlighting Intervening Changes in Statutory and Case Law Pursuant to NRAP 31(e). (SC)22-09929




05/06/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn3 [The motion and amended motion to strike the reply brief and appendix are denied. The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. (SC)22-14589




05/17/2022Post-Judgment PetitionFiled Real Party in Interest's Petition for En Banc Reconsideration. (REJECTED PER NOTICE FILED ON 5/17/22) (SC)


05/17/2022AppendixFiled Real Party in Interest's Appendix. (REJECTED PER NOTICE FILED ON 5/17/22) (SC)


05/17/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-15640




05/17/2022Post-Judgment PetitionFiled Real Party in Interest's Petition for Rehearing. (SC)22-15654




05/17/2022Filing FeeRehearing Filing fee waived. (SC)


05/17/2022AppendixFiled Real Party in Interest's Appendix to Petition for Rehearing. (SC)22-15655




05/26/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). RP/EC/MG. (SC)22-16717




05/31/2022Post-Judgment PetitionFiled Real Party in Interest's Petition for En Banc Reconsideration. (SC)22-17133




05/31/2022AppendixFiled Appendix to Petition for En Banc Reconsideration. (SC)22-17134




06/16/2022Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED." Stiglich, J., dissenting -  EN BANC (SC)22-19110




07/11/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-21757




07/11/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View